Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 28, 2018

The Court of Appeals hereby passes the following order:

A19E0014. PEEK v. HARRINGTON.

      Having read and considered the “Emergency Motion for Extension of Time to
File Interlocutory Appeal” the same is hereby DENIED. Such an extension is not
allowed under the Rules of the Court of Appeals. See Rule 16 (d).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/28/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.